Citation Nr: 0306199	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from December 1945 to July 
1947, from July 1950 to January 1953, and from February 1961 
to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a right knee disorder had not been submitted, 
and denied his claim for this benefit.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.  

2.  In a September 1993 rating decision, the RO originally 
denied the veteran's claim for service connection for a right 
knee disorder; the veteran did not appeal this decision.

3.  The evidence received since the time of the RO's 
September 1993 decision is not of such significance that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.


CONCLUSIONS OF LAW

1.  The September 1993 RO rating decision which denied 
service connection for a right knee disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  The evidence received since the September 1993 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in November 1996, in the statement of 
the case (SOC) issued in January 1997, in the supplemental 
statements of the case (SSOCs) issued in January 1998, March 
1999 and December 2001, at the time of a hearing before an RO 
hearing officer in July 2000, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

In the SOC issued in January 1997, the RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The RO informed the veteran that if information sufficient to 
identify and locate necessary evidence was of record, VA 
would request, directly from the source, existing evidence 
which was either in the custody of military authorities or 
another federal agency.  To this end, the RO requested, and 
received, the veteran's service medical records, two military 
Morning Reports, and extensive VA outpatient treatment notes 
at the veteran's request.  The RO also requested medical 
evidence from the U.S. Social Security Administration, but 
was informed that they possessed no such records for the 
veteran.  VA also informed the veteran that, at his request, 
and provided that he had authorized the release of such 
evidence in a form acceptable to the custodian thereof, VA 
would attempt to obtain such records maintained by State or 
local governmental authorities and medical, employment or 
other non-governmental records where were pertinent and 
specific to his claim.  To this end, on several occasions the 
RO requested that the veteran sign and return VA Forms 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and the RO requested records 
on the veteran's behalf from Santa Clara University.  The RO 
also requested that the veteran complete and return a VA Form 
21-4142 in favor of the San Jose Social Services Department, 
but the veteran did not return this authorization form, and 
later informed the RO that he had been told by this source 
that they no longer had any relevant records to be obtained.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, his 
entire military personnel records jacket, Morning Reports, 
post-service VA outpatient treatment notes, mental health 
treatment notes, and examination reports, and several 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a hearing before an RO 
hearing officer in July 2000, and a transcript of this 
testimony has been associated with the veteran's claims file.  
As will be discussed in more detail below, the RO attempted 
to obtain records from Santa Clara University, the U.S. 
Social Security Administration, and the San Jose Social 
Services Department, but these efforts were unsuccessful.  
The RO has obtained all pertinent records regarding the issue 
on appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

In a rating decision dated in September 1993, the RO 
initially denied the veteran's claim for service connection 
for a right knee disorder on the basis that the evidence did 
not show any evidence of a disorder of the right knee while 
in service, and that there was no competent evidence relating 
the first and only post-service evidence of a right knee 
disorder in June 1993, diagnosed as right knee pain secondary 
to chronic patellar tendinitis, to his military service some 
26 years earlier. 

Evidence considered at the time of this decision included the 
veteran's service medical records, which were negative for 
any recorded evidence of any complaints or diagnoses of, or 
treatment for, a right knee disorder.  The veteran's latest 
report of medical examination at discharge, conducted in 
April 1967, indicated that his lower extremities were 
"normal."  The RO observed that a July 1965 treatment note 
from the emergency room at Womack Army Hospital indicated 
that the veteran had twisted his left knee, and had had 
several similar episodes in the past.  At the time of the 
veteran's Report of Medical History in April 1967, the 
veteran checked the box for "yes" to question 20 when asked 
whether he had ever had or currently had a trick or locked 
knee.  A physician's summary that expanded upon this 
indicated "#20 knee - Left side - 1947 football injury - 6-7 
recurrences of locking - last time 1965.  No recent 
difficulties."  The veteran also checked the box for "yes" 
to question 34 when asked whether he had ever had any illness 
or injury other than those already noted, and wrote beside 
this question "knees Fort Bragg MC - 1965."  In the 
physician's summary, the examiner wrote "#34 - see # 20 
knee," which referred only to the problems with the 
veteran's left knee.

Also considered was the report of a VA examination conducted 
in June 1993.  At that time, the veteran reported that he 
injured his right knee in 1965, at which time he stepped in a 
foxhole at Fort Bragg, North Carolina.  He stated that he was 
treated at the local clinic and placed on light duty.  
However, he was sent to Vietnam before he was able to been 
seen by a physician.  He also reported that his right knee 
was essentially non-symptomatic after service until 1973, 
while the veteran was in college, at which time his knee 
suddenly began hurting.  He reported that he was treated at 
the Palo Alto VA Medical Center (VAMC) at that time, and was 
treated with medications.  Examination revealed no evidence 
of any knee instability or deformity, and x-rays revealed 
minimal spurring of the tibial spines, otherwise negative.  
The examiner rendered a diagnosis of pain secondary to 
chronic patellar tendinitis.

The veteran was notified of the RO's determination rights by 
a letter dated in September 1993.  However, no appeal was 
filed within one year of notification of the September 1993 
denial; therefore, the decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Factual Background

Relevant evidence submitted since the final September 1993 
decision includes VA treatment notes dated in November 1993 
and March 1994.  At the time of treatment in November 1993, 
the veteran reported a history of chronic right knee pain for 
20 years.  He stated that he twisted his knee jumping into a 
foxhole in the "60's", and currently had intermittent pain 
and swelling with giving out 2 to 3 times.  The examiner 
stated that no examination of the veteran's knee was 
performed.  Nevertheless, the examiner rendered a diagnosis 
of chronic knee pain secondary to a 20-year old injury, and 
sent the veteran to get right knee x-rays.  These x-rays 
showed a suggestion of chondrocalcinosis in a patellofemoral 
compartment.  The patellofemoral and femorotibial joint 
spaces were preserved, and there were no significant 
degenerative changes.

When the veteran was again evaluated in March 1994, he 
reported a history of a right knee injury with current pain.  
X-rays were said to show no significant degenerative joint 
disease and no significant degenerative changes.  The 
examiner rendered a diagnosis of chondromalacia patellae 
secondary to subluxation of patella.

Also relevant is the report of a VA general medical 
examination conducted in October 1996.  At that time, the 
examiner noted that the veteran worked as a "geriatric 
specialist," which the examiner indicated was a nursing 
assistant type of job, but that he was not a physician, etc.  
On physical examination, the examiner recorded the veteran's 
report of having been seen by VA in 1985 for chronic low back 
pain.  He then noted that "There is no known specific 
injury, and he was also complaining he says of right leg and 
knee pain, but indicates that the injury to the knee was much 
later, in fact only two or two and [one] half years ago in 
1994.  He was seen and examined here for his knee in March of 
1994, and was found to have chondromalacia patellae, 
secondary to subluxation of the patella."  Following a 
physical examination and an x-ray, which revealed mild 
osteoarthritis of the right knee, the examiner rendered a 
diagnosis of a history of chondromalacia patellae, previously 
diagnosed.

Also relevant are VA outpatient treatment notes dated from 
January 1998 to October 2001.  These records reflect several 
diagnosis of chondromalacia patellae, as well as a VA x-ray 
report date din September 1999 showed degenerative 
hypertrophic osteoarthritic changes especially involving the 
right knee, with no acute bony trauma or bone destruction.  
None of these records addressed the cause of this problem.

In July 2000, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he indicated that he injured 
"the knee" in 1953 in Wisconsin, while playing football.  
Transcript at page 4.  He indicated that he twisted his knee, 
causing a sprain.  T. at p. 4.  He stated that he returned to 
his company where he resumed his duties.  T. at p. e.  He did 
not specify which knee he was referring to.  He then 
indicated that "the knee" did not give him any problems 
until he fell into a foxhole at Fort Bragg, which is "where 
my problems began."  T. at p. 5.  He reported that when he 
fell into the hole, his left knee was twisted around to the 
back of his leg, and his right knee was stuck at the bottom 
of the hole where he had fallen.  T. at p. 6.  He stated that 
his left knee became so swollen that he could not move, and 
that his sergeant took him to the aid station for treatment.  
T. at p. 6.  He reported that he was examined, given 
medication, and put on light duty status.  T. at p. 6.  He 
indicated that he was put on crutches for 2 or 3 weeks, then 
orders came down for him to be shipped to Vietnam.  T. at p. 
6.  He reported that he had a flare-up of knee problems in 
1974, while attending Santa Clara University, at which time 
he was seen at the infirmary.  T. at p. 8.  He stated that 
his brother then took him to the VA hospital, where he 
received treatment.  T. at p. 9.  When questioned by the 
hearing officer, the veteran stated that the football injury 
was to his right knee, and that he never hurt his left knee 
until he fell in the foxhole at Fort Bragg in 1965.  T. at p. 
9.

As the veteran reported that his foxhole injury occurred in 
June, July or August 1965, VA requested Morning Reports from 
this time period.  This request produced two such reports, 
which are very difficult to read.  However, one report 
appears to indicate that the veteran was placed on limited 
duty until November 1965.  The reason for this limited duty 
assignment was not provided.

The only other items of medical evidence associated with the 
veteran's claims file since the time of the prior final RO 
decision in September 1993 consists of a statement from a 
social worker at the Vet Center dated in September 2000, 
which addresses mental health problems not at issue in this 
appeal, and two VA examination reports dated in May 2001, 
neither of which concerns the veteran's right knee.

The Board observes that in several statements sent to VA, the 
veteran reported having been treated for right knee pain at 
Santa Clara University in 1975 and at the Palo Alto VAMC in 
April 1975.  He also reported that he had been evaluated by 
the Social Security Administration.  After requesting and 
receiving the proper releases from the veteran, the RO 
requested records from all of these sources.

In January 1997, the Palo Alto VAMC responded that all of 
their records for the veteran had been transferred to the Des 
Moines VAMC in August 1994.  In February 1997, the Des Moines 
VAMC responded that they had no medical records for the 
veteran other than the records that were already contained in 
the veteran's claims file.

In March 1997, Santa Clara University responded that they did 
not have any records prior to 1987, and that they had checked 
their records and found nothing pertaining to treatment for 
the veteran.  

In July 1997, the Social Security Administration responded 
that they had no medical records pertaining to the veteran in 
their files.

The veteran also reported having been seen by a social worker 
named David Dwyer at Social Services on Ruff Drive in San 
Jose, California in 1974 or 1975.  In May 1998, the RO sent 
the veteran a letter in which they enclosed a VA Form 21-
4142, to be completed in favor of that facility.  It was also 
recommended that the veteran take or mail this release form 
to the Social Services Department with a request that they 
furnish copies of treatment provided to him in 1974 or 1975 
to VA.  In May 1999, the veteran responded by letter 
indicating that "The aid that I received with the help of 
Mr. David Dwyer (Human Services Representative) which was at 
that time (1975) was located on Ruff Drive San Jose, CA, when 
I tried to talk to Mr. David Dwyer I was told that after 10 
years the records had been destroyed."

Analysis

The Board determines that while some of the evidence is new, 
in the sense that it was not previously of record at the time 
of the final September 1993 rating decision, it is not 
material.  Although the evidence is relevant to the issue of 
the presence of a current right knee disorder, there is still 
no evidence which corroborates the veteran's report of having 
injured his knee in a foxhole in mid-1965, or any competent 
medical evidence linking this disorder to this reported 
incident many years earlier.  

The VA medical provider who examined the veteran in November 
1993 did provide an "assessment" that the veteran was 
suffering from "chronic knee pain secondary to 20 year old 
injury."  The Board must first point out that this dating 
would place the onset of the disability more than five years 
after separation for the last period of active service. i.e. 
approximately 1973 rather than 1967.  As such, it would 
support the prior denial of the claim and would not be so 
significant as to warrant reopening and further review of the 
claim.  A review of the record on which this "assessment" 
appears reflects only statements of medical history.  That 
history referred to a fall in the "60's" into a foxhole 
with a twisting injury to the right knee.  The history 
further referred to intermittent right knee symptoms, 
including swelling, for "20 years."  Moreover, it is clear 
that the "assessment" does not represent any medical 
enhancement of the statements of history.  The "assessment" 
only reflects the repetition of the information contained in 
the section of the report entitled "Past Medical History."  
This is particularly clear as the physician expressly 
indicated that the veteran was "not examined - pt. wants to 
see orthopedist only."  Furthermore, this reported history 
is not supported by - and, on the contrary, is completely 
contradicted by - the other evidence of record, since, as 
noted above, the veteran's 1965 service medical records 
themselves are entirely negative for contemporaneous 
complaints or diagnoses of, or treatment for, a right knee 
injury, but rather indicate that he injured his left knee at 
that time.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
("an opinion based upon an inaccurate factual premise has no 
probative value").  In any case, "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  That is clearly the status of the November 
1993 entry.

The Board has considered the veteran's own assertions, as set 
forth in during his July 2000 hearing and in various 
correspondence sent to VA, to the effect that his right knee 
was first injured during a football game in Wisconsin in 
1953, then again when he fell into a foxhole in mid-1965.  
However, as there is no evidence that indicates that the 
veteran possesses medical expertise, he is not qualified to 
express an opinion regarding any medical causation of his 
current right knee disorder.  Although the veteran has worked 
as a "geriatric specialist," the examiner who performed the 
October 1996 clarified that this apparently was not a 
position that involved any medical training or education.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, the 
Board observes that these statements are directly 
contradicted by the actual service medical records, which 
clearly indicate that the veteran was treated for a left knee 
injury in July 1965, and that he sustained a left knee injury 
while playing football in 1947.  In any case, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a right knee disorder.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for a 
claim for service connection for a left knee disorder.  See 
Graves v. Brown, 8 Vet. App. 522, 524-525 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
evidence which indicates an inservice disease or injury to 
his right knee, and medical evidence, such as an opinion, 
preferably based on review of the medical evidence, that he 
suffers from a current right knee disorder which is related 
to a disease or injury suffered in service, or that was 
present prior to service but was aggravated therein.


ORDER

New and material evidence having not been submitted, service 
connection for a right knee disorder is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

